Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


The closest prior art of record is Taesik Na, et al (hereafter Na)(“Speeding Up Convolutional Neural Network Training with Dynamic precision Scaling and Flexible Multiplier-Accumulator,” ISLPED, August 2016, 6 pages), which teaches “a memory configured to store data, wherein the data (fig. 7b, SRAM) include data to be computed in a neural network (page 2, fig. 3, sec 3.1, data passed through to be stored and operated on; and page 1, section 1, algorithm for training CNN); a computational circuit (fig. 7a and 7b, flexible MAC engine) configured to compute the data to be computed in the neural network (section 3.3.1 “speeding up the training when used with our precision-flexible MAC), including performing computations on the data to be computed in the neural network with different computation bit widths (section 2, a fixed-point number is composed of integer part and fractional part and each part has its own bit width. Section 3.2, for round layers and learnable parameters are scaled during the training. Section 3.1, each round layer performs rout to nearest operation. Hence, the bit width is adjusted for the parameters of the neural network and for the data blobs input to and output from a layer.) by using an adder circuit and a multiplier circuit (the MAC engine used).” 
The major difference is that the prior art of record does not teach at least “wherein the memory includes: an input storage circuit configured to store the data to be computed in the neural network, an output storage circuit configured to store a computation result, a neuron storage circuit configured to store neuron parameters, a synaptic storage circuit configured to store synaptic parameters, and a caching circuit configured to cache data, wherein the output storage circuit further includes: an intermediate computation result storage sub-circuit configured to store an intermediate computation result, and a final computation result storage sub-circuit configured to store a final computation result;” and “wherein the computational circuit uses an adder circuit, a basic multiplier, a sparse multiplier, and/or a fused vector multiplier to perform computations 5Attorney Docket No.: 81010-000080CON1 on the data to be computed in the neural network according to the input data to be computed and the parameters of the neural network as well as the control instruction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182